DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 9 of the response, filed 06/17/2021, with respect to the objection to the drawings, have been fully considered and are persuasive.  The informality has been removed from the drawings; therefore, the objection to the drawings has been withdrawn.
Applicant’s arguments, see Page 9 of the response, filed 06/17/2021, with respect to the rejection of Claim 11 under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from Claim 11; therefore, the rejection of Claim 11 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments, see Page 9 of the response, filed 06/17/2021, with respect to the rejections under 35 U.S.C. §103, have been fully considered and are persuasive.  Allowable subject matter previously present in Claim 5 has been incorporated into Claim 1, Claim 8 (which comprises allowable subject matter) has been rewritten in independent form, and Claim 22 has been amended to incorporate allowable subject matter also present in Claim 8.  Therefore, the rejections made under 35 U.S.C. §103 have been withdrawn. 
Election/Restrictions
Claims 1, 8, and 22 are allowable. Claims 6-7 and 15-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 06/05/2020, is hereby withdrawn and claims 6-7 and 15-16 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-3, 6-11, 13-20, and 22 are allowed.  The following is an examiner’s statement of reasons for allowance: Claims 5 and 8 were indicated as having allowable subject matter in the previous office action, and Claims 1 and 22 have been amended to include said allowable subject matter, while Claim 8 has been rewritten in independent form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745